Title: Dumas to the American Commissioners, 16[-18] January 1779: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, January 16[-18], 1779, in French: The French ambassador has informed a number of high officials that Dutch shipping except for that of Amsterdam henceforth will be excluded from French trade privileges. These officials expressed their displeasure, claiming it was unprecedented that France should treat with only one town. He replied that no treaty or convention with Amsterdam exists and that the republic should deem itself fortunate not to be excluded entirely. January 17: I gave the ambassador an account of my meeting with our friend. January 18: The States of Holland will reassemble tomorrow.>
